DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0143549 to Takemori in view of ###.
The previously indicated allowability of the above noted claims is withdrawn based on the newly cited art to Takemori in combination with the applied supporting art.
	Takemori discloses toner particles excellent in charge stability that comprise a toner core particle 11, a shell layer 13, and embedded external additive particles 15 (Abstract; Figure 3; ¶¶ [0026], [0035], [0036], [0059]).  The core particles comprise a binder resin, a colorant, and an optional charge control agent (¶¶ [0079] – [0104]).  Useful binder resins for the core particles include polyester resins (¶¶ [0084], [0119] – [0122]), which would be expected to be anionic in nature due to the presence of ester groups and hydroxyl groups (¶ [0083]).  These anionic groups would appear to provide negative chargeability to the toner core particles (see pending claim 8).  Takemori also teaches the chargeability of the core particles can be adjusted to positive or negative through the use of the charge control agent.
The external additive particles are positively chargeable melamine-formaldehyde resin particles (¶¶ [0033], [0041], [0077]).  Takemori teaches the melamine-formaldehyde resin has a three-dimensional structure, which is a crosslinked resin (¶ [0077]).  Takemori teaches it is important the resin particles not detach from the surface from the surface of the toner core (¶ [0033]). 
As seen in Figure 2, the particles 15 are embedded into the toner shell and core at a depth of b+c where “b” is also identified as Wd and represents the shell layer thickness and “c” is also identified as “Dp” and is the embedded depth of the external particle in the core particle (¶¶ [0005], [0006], [0015]; Figure 2).  The average diameter of the resin particle is given by “d” (also given by “Pd”).  As noted in Takemori the relationship of Dp to Pd must satisfy the relationship of 0.2 ≤ Dp/Pd ≤ 0.8 (relationship (1)) (¶ [0026]).  The average resin particle diameter is from 0.10 µm to 1.00 µm (relationship (3)) (¶ [0026]; see pending claim 2).  Takemori also teaches (Pd – Dp) > Wd (relationship (2)) (¶ [0026]).
As seen in an exemplified toners, Toner T-6 has melamine resin particles with an average diameter (Pd) of 0.20 µm and an embedded length in the core (Dp) of 0.08 µm.  The shell thickness is 40 nm (i.e., 0.040 µm).  Thus in terms of the instant claims, LA = 0.120 µm and (LA + LB) =0.20.  Thus, LA/(LA + LB) = 0.6.  As seen in the examples, the melamine particles are added to the toner particles in an amount of 1 weight part melamine particles to 100 weight parts of toner particles (¶ [0123]; see pending claim 3).  Other useful 
Takemori does not disclose the solubilty parameter relationship of the binder resin and the external resin particles but does teach the desire to ensure the resin particles stay embedded in the toner core having the binder resin (¶¶ [0032], [0033]).  The toner must remain positively charged through use (¶¶ [0034] - [0036]).
Akazawa discloses a toner having core particles comprising a binder resin and surface modifying fine particles attached and affixed to the core particles (Abstract; col. 7, l. 12-18).  Akazawa teaches the strength of attachment of the surface-modifying fine particles varies according to the compatibility between the affixed fine particles and the surface of the core particles (col. 14, l. 14-23).   Akazawa further teaches that by selecting a combination of binder resin and surface modifying fine particles having good affinity stronger attachment is achieved.  This gives reduced toner scattering, image fogging, and filming (col. 14, l. 24-38).
	Akazawa teaches that solubility parameter (SP) is an index of compatibility between organic high molecular weight materials (col. 14, l. 39-55).  When combining the core particles and organic surface-modifying fine particles, the two materials have good compatibility when the difference in their SP values is 2.0 or less (col. 14, l. 56-67).  SP value differences of greater than 2.0 give separating of the surface-modifying fine particles from the core, which causes toner scattering and filming.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select Takemori’s core particle resin and the external additive particles’ resin so that the respective resins Solubility Parameter difference is 2.0 or less, such as 0.6, so that the resin particles have compatibility with the resins used in the toner particles.  This numeric SP difference is taught by Akazawa as providing compatibility between the toner and resin particle components, which in turn keeps the components attached to each other, which is desired by Takemori.  The numeric difference in SP value is result affecting and is taught to be below 2.0.  Optimization of a specific difference would have been obvious to obtain good compatibility and attachment between the components.  Further, optimization of the relationships (1) – (3) in Takemori and material amounts of components would have been obvious to produce a toner having the desired positive charge stability.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            17 March 2021